DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11,071,853. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent requires all the limitations of the pending claim 1 in combination with a sterilizer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “whereby light can enter the base window and exit through the insertion sidewall and the front window” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. window, insertion sidewall and front window, so it is unclear whether the function requires some other structure or is simply a result of operating the window, insertion sidewall and front window in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckhardt et al. (US pgPub 2003/0017073).
Regarding claim 1, Eckhardt et al. teach an optical plug (figs 14a-14c, 61) for sterilizing a female Luer fitting (intended use, however [0084] teaches made of material transmissive to UVC light, thus suitable for intended use of sterilization), the optical plug comprising: an insertion end ([0083] male cap may be screwed, snapped or slid into the female connector) having an insertion sidewall (as seen in figure 14b, side wall of screw part) and a front window at a proximal end of the insertion end ([0084] since cap is made of UV transmissive material the end of the screw-in insertion portion is a window to permit transmission of UV light); and a base end (base end at element 61 in figure 14a) having a base window at a distal end of the base end (cap made of transmissive material, thus a window at the base end opposite the insertion end), whereby light can enter the base window and exit through the insertion sidewall and the front window (light could enter the base end (61 in figure 14) and exit both the sidewall and front portion if the light source were oriented at an angle relative to the base end.  Note the claim does not necessitate how the light enters the base end and exits the sidewall and front portion, therefore an arrangement is conceivable where light “can” enter the base window and exit through the insertion sidewall and the front window).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velde et al. (USPN 4,778,447)
Regarding claim 1, Velde et al. teach an optical plug (male cap adapted for capping the open end of a female connector (col. 3, lines 43-50).  The male cap is made of transparent material thus an optical plug) for sterilizing a female luer fitting (intended use, however, col. 3, lines 55-57 teach transparent to UV light), the optical plug comprising: an insertion end (figs. 7-8, 74) having an insertion sidewall (as seen in figure 7) and a front window at a proximal end of the insertion end (since cap is made of UV transmissive material the end of the screw-in insertion portion is a window to permit transmission of UV light); and a base end (76) having a base window at a distal end of the base end (cap made of transmissive material, thus a window at the base end opposite the insertion end), whereby light can enter the base window and exit through the insertion sidewall and the front window (since 74 is has a progressively narrower diameter, light entering the entire base end 76 exits both the side walls at the taper of 74 and the end of 74).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux (USPN 6,461,569) (submitted with IDS).
Regarding claim 1, Boudreaux et al. teach an optical plug (fig. 1A-1, 109) for sterilizing a female Luer fitting (intended use, since the optical plug transmits UV radiation it is suitable for sterilizing a female luer fitting), the optical plug comprising: an insertion end (portion of 109 inserted in figure 1A-1) having an insertion sidewall (as seen in figure 1a-1) and a front window at a proximal end of the insertion end (col. 1, lines 46-50 teach  emitting UV light through the end of the fiber optic cable, thus a front window); and a base end (end of 109  attached to source 102) having a base window at a distal end of the base end (inherent to allow light to enter fiber optic cable), whereby light can enter the base window and exit through the insertion sidewall and the front window (col. 1, lines 46-50).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bak (WO2013023666) (copy of publication submitted herewith)
Regarding claim 1, Bak teach an optical plug (figs. 6a/b, 1) for sterilizing a female Luer fitting (intended use, since the optical plug transmits UV radiation it is suitable for sterilizing a female luer fitting), the optical plug comprising: an insertion end (portion of 1 inserted in figures 6a/b) having an insertion sidewall (sidewall of 1) and a front window at a proximal end of the insertion end (fig. 5d, 24 having transmitting field 22); and a base end (best seen in fig. 4) having a base window (closing means 5 must inherently be a window to allow UV light to propagate through the light distributor 1) at a distal end of the base end (fig. 4, 5 at distal end of 8 or 13 when connected), whereby light can enter the base window and exit through the insertion sidewall and the front window (light enters 5 via LED 12 and propagates “ through the liquid along the length direction of the liquid filled light distributor 1 i.e. along the longitudinal direction of the tubular body. On the way towards the distal end of the liquid filled light distributor 1 , part of the light will be emitted through the tube wall 6” page 15, lines 20-25).


Relevant art
Harding (US pgPub 2008/0027399) teaches in figure 21 a fiber optic rod 152 inserted into a connector to sterilize the connector.
Rioux et al. (US pgPub 2008/0051736) teaches a light emitting component 230 that is inserted into the catheter tube 220. Rioux could be modified by Bodreaux to make obvious claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881